              Case 5:17-cv-00220-LHK Document 1175 Filed 01/07/19 Page 1 of 6


     Mark D. Selwyn (SBN: 244180)
 1   WILMER CUTLER PICKERING
     HALE AND DORR LLP
 2   950 Page Mill Road
     Palo Alto, California 94304
 3   Telephone: (650) 858-6000
     Facsimile: (650) 858-6100
 4
     William F. Lee (pro hac vice)
 5   Joseph J. Mueller (pro hac vice)
     Mark A. Ford (pro hac vice)
 6   Timothy Syrett (pro hac vice)
 7   WILMER CUTLER PICKERING
     HALE AND DORR LLP
 8   60 State Street
     Boston, MA 02109
 9   Telephone: (617) 526-6000
     Facsimile: (617) 526-5000
10

11   Attorneys for Non-Party Intel Corporation

12
                                   UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN JOSE DIVISION
15
                                                     Case No. 5:17-cv-00220-LHK
16
      FEDERAL TRADE COMMISSION,                              NON-PARTY INTEL
17                                                            CORPORATION’S
                             Plaintiff,                  ADMINISTRATIVE MOTION TO
18                                                          SEAL CONFIDENTIAL
                                                       INFORMATION PURSUANT TO L.R.
19                                                               7-11 & 79-5
                v.
20
      QUALCOMM INCORPORATED, a                        Courtroom: 8, 4th Floor
21    Delaware corporation,                           The Honorable Lucy H. Koh

22                           Defendant.

23

24

25

26

27

28    Case No. 5:17-CV-00220-LHK                   Non-Party Intel’s Administrative Motion to
                                                   Seal Confidential Information Pursuant to L.R.
                                                   7-11 & 79-5

     ActiveUS 171161897v.4
              Case 5:17-cv-00220-LHK Document 1175 Filed 01/07/19 Page 2 of 6


             Pursuant to the Court’s December 13, 2017 Order (ECF No. 1003) and Civil Local Rules
 1

 2   7-11 and 79-5(d) and (e), non-party Intel Corporation (“Intel”) respectfully requests that the Court

 3   issue an order protecting from public disclosure (1) certain portions of proposed trial exhibits

 4   JX0104, JX0117, QX0089, QX0092, QX0094, QX0095, and CX 1598; and (2) highly confidential
 5
     and competitively sensitive Intel information during the trial testimony of Aichatou (“Aicha”)
 6
     Evans, Senior Vice President and Chief Strategy Officer at Intel.
 7
                                           REQUEST FOR RELIEF
 8
             Intel respectfully requests an order sealing portions of proposed trial exhibits JX0104,
 9

10   JX0117, QX0089, QX0092, QX0094, QX0095, and CX 1598 (as identified in Exhibits 1-7 to the

11   accompanying Declaration of Timothy Syrett (“Syrett Declaration”)) so that they will not be
12   displayed to members of the public during trial or published without redactions in final, publicly-
13
     available trial transcripts and exhibits.
14
             Intel also requests an order directing the parties to (a) refrain from asking questions that
15
     would disclose the specific contents of the redacted portions of the proposed trial exhibits; and
16

17   (b) refrain from asking questions designed to elicit detailed public testimony from Ms. Evans

18   relating to:

19                  1. Intel’s margins, profitability, or cost structure relating to 4G or 5G baseband
20                     chipsets;
21
                    2. Intel’s future plans, future roadmap, or future competitive position with respect to
22
                       4G or 5G chipsets; or
23
                    3. The identity of confidential prospective customers of Intel with respect to the sale
24

25                     of baseband chipsets.

26           Intel asks that the Court exercise its discretion to preclude any questioning by the parties

27   in open court, and to direct the parties to examine Ms. Evans on these subjects only in closed
28    Case No. 5:17-CV-00220-LHK                     1   Non-Party Intel’s Administrative Motion to
                                                         Seal Confidential Information Pursuant to L.R.
                                                         7-11 & 79-5

     ActiveUS 171161897v.4
              Case 5:17-cv-00220-LHK Document 1175 Filed 01/07/19 Page 3 of 6


     session. In the alternative, Intel requests that any examination on these subjects in open court be
 1

 2   tailored to avoid detailed, specific testimony about these subjects.

 3                                              ARGUMENT

 4           Trial exhibits, or excerpts thereof, may be sealed if a party “establishes that the documents,
 5
     or portions thereof, are privileged, protectable as a trade secret or otherwise entitles to protection
 6
     under the law.” Civ. Local Rule 79-5(b). Though there is a “strong presumption in favor of
 7
     access,” Center for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1099 (9th Cir. 2016), a
 8
     movant may overcome this presumption by submitting a “narrowly tailor[ed]” request, Civ. Local
 9

10   Rule 75-9(b), and articulating “‘compelling reasons’ in favor of sealing.” Fujitsu Ltd. v. Belkin

11   Int’l, Inc., No. 10-cv-3972, 2012 WL 6019754, at *2 (N.D. Cal. Dec. 3, 2012) (Koh, J.)
12   (“‘[C]ompelling reasons may exist if sealing is required to prevent judicial documents from being
13
     used ‘as sources of business information that might harm a litigant’s competitive standing.’”); see
14
     also Kamakana v. Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (the designating party must
15
     set forth “compelling reasons supported by specific factual findings”) (internal citations omitted).
16

17   When the information sought to be sealed may “release trade secrets,” a “compelling reason” exists

18   for the sealing of court records. Kamakana, 447 F.3d at 1179 (citing Nixon v. Warner Commc’ns,

19   Inc., 435 U.S. 589, 598 (1978) at 598). “[T]he common law right of inspection has bowed before
20   the power of a court to insure that its records are not used . . . as sources of business information
21
     that might harm a litigant’s competitive standing.” In re Elec. Arts, Inc., 298 F. App’x 568, 569
22
     (9th Cir. 2008) (quoting Nixon, 435 U.S. at 598). For example, “pricing terms, royalty rates, and
23
     guaranteed minimum payment terms” are sealable trade secrets. Id.; see also ECF No. 1100 at 3.
24

25           The information that Intel seeks to seal meets the “compelling reasons” standard.

26   Disclosure of the information contained within Intel’s proposed redactions and related testimony

27   would threaten competitive harm to Intel, including by disadvantaging Intel in negotiations with
28    Case No. 5:17-CV-00220-LHK                   2   Non-Party Intel’s Administrative Motion to
                                                       Seal Confidential Information Pursuant to L.R.
                                                       7-11 & 79-5

     ActiveUS 171161897v.4
              Case 5:17-cv-00220-LHK Document 1175 Filed 01/07/19 Page 4 of 6


     current or future business partners or by providing Intel’s competitors (including Qualcomm,
 1

 2   which presumably will have corporate representatives in court) with information that would

 3   provide them with a competitive advantage against Intel, as detailed in the accompanying

 4   Declaration of Evangelina Almirantearena (“Almirantearena Decl.”) ¶ 4.
 5
             QX0095 contains a 2017 presentation analyzing Intel’s pricing of baseband chipsets to
 6
     Apple and other customers. (Almirantearena Decl. ¶ 5(f).) The information that Intel seeks to
 7
     redact includes specific pricing terms and analysis of Intel’s pricing strategy, along with detailed
 8
     analysis of Intel’s products. (Id.) Similarly, QX0094 contains a 2016 email thread discussing in
 9

10   detail Intel’s costs of production for baseband chipsets, strategies for cost reduction, and detailed

11   analysis of Intel’s products. (Id. ¶ 5(e).) There are compelling reasons to warrant sealing of this
12   information along with any related testimony because it would put Intel at a significant
13
     disadvantage to its customers and competitors if they had insight into Intel’s pricing strategy and
14
     its cost structure. Id.; see In re Elec. Arts, Inc., 298 F. App’x at 569.
15
             JX0104 contains a 2015 presentation that provides a detailed description of Intel’s 5G
16

17   strategy. (Almirantearena Decl. ¶ 5(a).) Likewise, JX0117 contains a 2016 presentation outlining

18   strategy for Intel’s Communications Devices Group (ICDG). (Id. ¶ 5(b).) QX0089 is a 2016

19   whitepaper evaluating Intel building mobile systems on a chip. (Id. ¶ 5(c).) QX0092 contains a
20   2015 analysis of Intel’s research and development spending. (Id. ¶ 5(d).) The portions of these
21
     exhibits that Intel seeks to seal reveal detailed information about Intel’s baseband chipset and 5G
22
     business strategies, including its valuation of available business opportunities and areas of focus;
23
     and its research and development costs, allocations, and areas of emphasis. (Id. ¶ 4.) Revealing
24

25   this information to competitors would put Intel at a commercial disadvantage by providing detailed

26   insight to its competitors regarding Intel’s strategy to compete in the wireless industry. (Id.) Thus,

27   there are compelling reasons to seal portions of these exhibits and shield from public view
28    Case No. 5:17-CV-00220-LHK                   3    Non-Party Intel’s Administrative Motion to
                                                        Seal Confidential Information Pursuant to L.R.
                                                        7-11 & 79-5

     ActiveUS 171161897v.4
              Case 5:17-cv-00220-LHK Document 1175 Filed 01/07/19 Page 5 of 6


     testimony regarding the redactions or related subject matter. See, e.g., In re Qualcomm Litig., No.
 1

 2   3:17-CV-0108-GPC-MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (finding compelling

 3   reasons to seal pleadings and briefings that reveal “business strategies”); Krieger v. Atheros

 4   Commc’ns, Inc., No. 11-CV-00640-LHK, 2011 WL 2550831, at *1 (N.D. Cal. June 25, 2011)
 5
     (Koh., J.) (finding compelling reasons to seal “financial information and analysis” in a presentation
 6
     that “appears to be highly sensitive and confidential”); In re Hydroxycut Mktg. & Sales Practices
 7
     Litig., No. 09MD2087 BTM AJB, 2011 WL 864897, at *2 (S.D. Cal. Mar. 11, 2011) (finding
 8
     compelling reasons to seal “e-mails which reveal business and marketing strategy, information
 9

10   regarding product development, sales and pricing information, financials, internal troubleshooting,

11   and information regarding the businesses of clients”).
12           Finally, CX1598 is an email and presentation regarding Intel’s acquisition of Via Telecom.
13
     (Almirantearena Decl. ¶ 5(g).) The only information that Intel seeks to seal in this exhibit relates
14
     to Intel’s valuation of Via Telecom and summaries of certain license agreements implicated by the
15
     transaction. Revealing Intel’s purchase price for and valuations of Via Telecom would provide
16

17   insight into Intel’s valuation practices that could be applied by other potential acquisition targets

18   to put Intel at a competitive disadvantage in negotiations. (Id.); ECF No. 1100 at 2-3 (granting

19   motion to seal “information that . . . divulges terms of confidential contracts, contract
20   negotiations”).
21
             To Intel’s knowledge, none of the information that it seeks to have sealed has ever been
22
     publicly disclosed. (Almirantearena Decl. ¶ 4.) Further, Intel designated each of the documents
23
     contained in the proposed exhibits as highly confidential (“Intel Highly Confidential – Outside
24

25

26

27

28    Case No. 5:17-CV-00220-LHK                  4    Non-Party Intel’s Administrative Motion to
                                                       Seal Confidential Information Pursuant to L.R.
                                                       7-11 & 79-5

     ActiveUS 171161897v.4
              Case 5:17-cv-00220-LHK Document 1175 Filed 01/07/19 Page 6 of 6


     Attorneys’ Eyes Only”) under the protective order in this litigation. (Declaration of Timothy Syrett
 1

 2   ¶¶ 6-12.)

 3           Further, Intel has narrowly tailored its request. Intel seeks to seal only limited portions of

 4   a subset of the Intel documents that Qualcomm and the FTC have identified as potential trial
 5
     exhibits for Ms. Evans’s testimony. (Id. ¶ 4.)
 6
                                               CONCLUSION
 7
             For the foregoing reasons, Intel respectfully requests that the Court grant its Motion to
 8
     Seal and order the relief requested.
 9

10                                                     Respectfully submitted,
        Dated: January 7, 2019
11                                                     /s/ Timothy Syrett
                                                       William F. Lee
12                                                     Joseph J. Mueller
                                                       Mark A. Ford
13                                                     Timothy Syrett
                                                       William.Lee@wilmerhale.com
14                                                     Joseph.Mueller@wilmerhale.com
                                                       Mark.Ford@wilmerhale.com
15                                                     Timothy.Syrett@wilmerhale.com
                                                       WILMER CUTLER PICKERING
16                                                     HALE AND DORR LLP
                                                       60 State Street
17                                                     Boston, MA 02109
                                                       Telephone: 617-526-6423
18                                                     Facsimile: 617-526-5000

19                                                     Mark Selwyn
                                                       WILMER CUTLER PICKERING
20                                                     HALE AND DORR LLP
                                                       950 Page Mill Road
21                                                     Palo Alto, California 94304
                                                       Telephone: (650) 858-6000
22                                                     Facsimile: (650) 858-6100

23                                                     Attorneys for Non-Party Intel Corporation

24

25

26

27

28    Case No. 5:17-CV-00220-LHK                   5     Non-Party Intel’s Administrative Motion to
                                                         Seal Confidential Information Pursuant to L.R.
                                                         7-11 & 79-5

     ActiveUS 171161897v.4
